         Case 4:21-mj-00092-KPJ Document 9 Filed 02/12/21 Page 1 of 1 PageID #: 21




                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION



    UNITED STATES OF AMERICA                            §
                                                        §
                                                        § CASE NUMBER 4:21-MJ-092 KPJ
    v.                                                  §
    DANIEL GOODWYN                                      §



                                                ORDER

.            Pursuant to Federal Rules of Criminal Procedure 5.1, the Court conducted a preliminary

     hearing on February 12, 2021. Based on testimony, the Court finds that probable cause has

     been established in the above captioned criminal action and Defendant, Daniel Goodwyn,

     should be held over to answer to the grand jury.

              So ORDERED and SIGNED this 12th day of February, 2021.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE
